Welcome
Ladies and gentlemen, it is my great pleasure to inform you that, as part of our series of interparliamentary meetings, we are being visited by a delegation from the Parliament of Tunisia headed by Mr Salah Tabarki, Chair of the Committee on Political Affairs, Human Rights and Foreign Affairs of the Tunisian House of Representatives.
We warmly welcome Mr Tabarki and the members of his delegation. I would like to underline the importance that we attach to this meeting, which is the first to take place for five years.
Parliament is following the development of the political and economic situation in Tunisia with great interest, as we in the European Union are that country's most important trade partner. The relations that you will establish with the European Parliament Delegation for Relations with the Maghreb Countries will provide you with an adequate institutional framework for dialogue on matters of mutual interest regarding the development of democracy and the rule of law.
We therefore wish you an enjoyable and fruitful visit.